NOTICE
This Order was filed under
Supreme Court Rule 23 and is              2022 IL App (4th) 220009-U                            FILED
                                                                                               July 13, 2022
not precedent except in the                                                                    Carla Bender
limited circumstances allowed     NOS. 4-22-0009, 4-22-0010, 4-22-0011 cons.
                                                                                           4th District Appellate
under Rule 23(e)(1).                                                                             Court, IL
                                         IN THE APPELLATE COURT

                                                  OF ILLINOIS

                                              FOURTH DISTRICT


       In re S.T-C., a Minor                                        )       Appeal from the
                                                                    )       Circuit Court of
       (The People of the State of Illinois,                        )       Rock Island County
                     Petitioner-Appellee,                           )       Nos. 20JA5
                     v.      (No. 4-22-0009)                        )               20JA6
       Janet C.,                                                    )               20JA35
                     Respondent-Appellant).                         )
                                                                    )
                                                                    )
       In re M.C., a Minor                                          )
                                                                    )
       (The People of the State of Illinois,                        )
                     Petitioner-Appellee,                           )
                     v.      (No. 4-22-0010)                        )
       Janet C.,                                                    )
                     Respondent-Appellant).                         )
                                                                    )
                                                                    )
       In re D.L., a Minor                                          )
                                                                    )
       (The People of the State of Illinois,                        )
                     Petitioner-Appellee,                           )
                     v.      (No. 4-22-0011)                        )
       Janet C.,                                                    )       Honorable
                     Respondent-Appellant).                         )       Theodore G. Kutsunis,
                                                                    )       Judge Presiding.


                       JUSTICE STEIGMANN delivered the judgment of the court.
                       Justices DeArmond and Cavanagh concurred in the judgment.

                                                    ORDER

      ¶ 1 Held:        The appellate court affirmed the trial court’s finding that the minors were
                       neglected because the finding was not against the manifest weight of the
               evidence.

¶2             Respondent, Janet C., is the mother of D.L. (born May 2019), M.C. (born June

2018), and S.T-C. (born March 2017). In January 2020, the State filed petitions for adjudication

of wardship, alleging M.C. and S.T-C. were neglected minors in that they lived in an

environment injurious to their welfare because earlier in January 2020, their sibling, D.L. was

taken to the hospital and diagnosed with severe head trauma. Respondent and her paramour gave

conflicting stories about how the injury could have occurred. The petitions further alleged that

respondent previously had a seven-year-old child removed from her care after the child suffered

brain trauma. In February 2020, the State filed a petition for adjudication of wardship, alleging

D.L. was an abused and neglected child who suffered physical injuries by other than accidental

means.

¶3             In November 2021, the trial court conducted an adjudicatory hearing and

adjudicated S.T-C., M.C., and D.L. neglected minors. In January 2022, the trial court conducted

a dispositional hearing, found respondent unfit to care for the minors, and adjudicated the minors

wards of the court.

¶4             Respondent appeals, arguing the trial court erred by (1) denying her motion to

dismiss the petitions for failure to conduct an adjudicatory hearing within 90 days, (2) permitting

Karri Belvel to act as guardian ad litem (GAL), and (3) adjudicating S.T-C. and M.C. neglected

minors. We disagree and affirm.

¶5                                     I. BACKGROUND

¶6                                       A. The Petitions

¶7             January 2020, the State filed petitions for adjudication of wardship, alleging M.C.

and S.T-C. were neglected minors in that they lived in an environment injurious to their welfare




                                               -2-
because on January 14, 2020, their sibling, D.L. was taken to the hospital and diagnosed with

severe head trauma. See 705 ILCS 405/2-3(1)(b) (West 2018). The petitions further alleged that

respondent and her paramour, Michael C., gave conflicting stories about how the injury could

have occurred. At first, they suggested D.L. “had been with a babysitter the night before who

might have been responsible.” Later, respondent told detectives with the Rock Island Police

Department “that all three children had in fact been at home that evening with [Michael C.]

while [respondent] was at work.”

¶8             The petition alleged a treating neurologist “indicated [D.L.’s] brain bleed

happened within 12 to 24 hours of the CT scan which was taken around 4 a.m. on January 14.”

The petition also alleged respondent had a seven-year-old child “who was previously removed

from [respondent’s] care after suffering severe brain trauma.”

¶9             The same day the petitions were filed, the trial court conducted a shelter care

hearing and placed temporary custody and guardianship of S.T-C. and M.C. with the

guardianship administrator of the Department of Children and Family Services (DCFS).

¶ 10           In February 2020, the State filed a petition for adjudication of wardship, alleging

D.L. was a neglected and abused minor whose “environment [wa]s injurious to her welfare and

who has been abused with physical injury by other than accidental means.” See id. § 2-3(1)(b).

The petition alleged all of the same information as the previous petitions but also included the

following: “Doctors have stated that this [brain] damage is consistent with a violent front to back

shake or repeated blows to the head on a soft surface like a bed” and “[Respondent] has been

charged [criminally] with Aggravated Battery to a Child.”

¶ 11           The same day the petition relating to D.L. was filed, the trial court conducted a

shelter care hearing as to D.L. At that hearing, respondent stipulated that an immediate and




                                               -3-
urgent necessity existed for the removal and placement of D.L. The court accepted the stipulation

and placed temporary custody and guardianship with the guardianship administrator of DCFS.

¶ 12                              B. Relevant Procedural History

¶ 13           Over the summer of 2020, the trial court conducted three status hearings.

Respondent did not appear at any of these hearings because the State did not arrange for her to be

transported to court from jail. At each hearing, respondent’s attorney requested continuances on

respondent’s behalf because (1) respondent had a pending criminal case involving the same

conduct as alleged in the petitions and (2) counsel wanted to let the criminal case proceed before

addressing the petitions. The court granted respondent’s counsel’s requests for continuances.

¶ 14           In September 2020, at a status hearing, respondent appeared with her counsel,

who requested another continuance, making the following representation to the court:

                       “Well, Your Honor, I’ve talked to mother for quite awhile this morning.

               She would like to request a continuance of the pretrial today. This is the first time

               that she’s been brought over to court since March 9th, so this is our first

               opportunity to talk. She has a status on her [criminal] case on October 9th.”

The State did not object to the continuance, and the trial court continued the matter.

¶ 15           In November 2020, at the next status hearing, respondent told the trial court she

believed her attorney had a conflict of interest and respondent wanted a different attorney.

Respondent alleged her current counsel previously represented respondent’s twin sister in a

criminal matter. Respondent’s counsel stated she did not believe she had a conflict but noted that

respondent refused to speak with counsel. The court permitted respondent’s counsel to withdraw

based on “a breakdown of the attorney-client relationship” and appointed new counsel.

¶ 16           Immediately after the trial court permitted counsel to withdraw, the GAL, Derek




                                                -4-
Hancks, interjected and asked to address the court about a potential conflict. Hancks informed

the trial court that “Karri Belvel has represented [respondent’s twin sister] quite a bit. I didn’t

know the connection, but I don’t know if that’s any problem.” The court replied, “We’re going to

Chinese wall it, then. You can stay on. *** Ms. Belvel, though, will not be able to appear for

you.” (Respondent represents on appeal that “Belvel was in private practice with Mr. Hancks,

who was the county guardian ad litem.” Hancks was later appointed as associate judge, and

Belvel became the county GAL. We note that the record reflects Belvel was substituted for

Hancks as GAL in February 2021 and she appeared at hearings in that capacity going forward

without objection.)

¶ 17            At each of the next three status hearings, the State and respondent’s counsel

agreed the case should be continued so (1) counsel, who was new to the case, could become

familiar with it and the corresponding criminal case and (2) the parties could find out whether the

criminal case was going to go to trial. The trial court granted the agreed requests for

continuances.

¶ 18            In February 2021, at the next status hearing, the State noted the cases were a year

old and requested (1) a permanency review hearing and (2) an adjudicatory hearing.

Respondent’s counsel made an oral motion to “continue this case until a time that the criminal

matter involving [respondent] is resolved. We are possibly looking at August or September for

that date, but we would like to continue it *** four months or so to sort of check in periodically.”

The trial court stated, “I think due process would require that we do nothing in this court to

prejudice [respondent’s] criminal case.” Noting that the speedy trial statute had been suspended

by the Illinois Supreme Court due to the Covid-19 pandemic, the court agreed to continue the

case to see if “something gets resolved in the criminal courts.”




                                                 -5-
¶ 19           At the March hearing, the State represented that respondent wanted to continue

the case for a couple of months to see what happened in the criminal case. The State proposed a

May 2021 status date, no one objected, and the trial court agreed to the continuance.

¶ 20           In May 2021, the State asked the trial court to schedule an adjudicatory hearing,

noting that respondent’s criminal case was unlikely to go to trial or be resolved anytime soon.

Respondent objected because of the criminal case arising from the same facts. Respondent

argued, “That’s why we’ve been attempting to delay this for so long, because presenting her

defense might hinder her ability to defend herself in the criminal matter.”

¶ 21           The trial court agreed that respondent had rights but noted that “the children have

rights, too, and they need permanence, one way or another.” The court informed respondent that

she would not be required to testify and could invoke her fifth amendment privilege against self-

incrimination at any hearing. Accordingly, the court set the case for an adjudicatory hearing.

¶ 22           In July 2021, counsel for the respondent father moved to continue on the grounds

that the DNA testing, requested in September 2020, had not been completed. All parties and the

court reluctantly agreed that the case should not proceed to adjudication without the DNA

results. The court continued the case for another status hearing.

¶ 23           Immediately after the trial court continued the case, the following exchange:

                       “THE COURT: Okay. Now, we also need to address the guardian ad litem

               situation.

                       MS. BELVEL [(GAL)]: Your Honor, I just wanted to disclose to the

               Court—I believe it has been previously disclosed, but I have represented

               [respondent’s] twin sister as well as her grandparents in matters completely

               unrelated to this case.




                                               -6-
                       THE COURT: And my first question is how long ago?

                       MS. BELVEL: I believe I represented her sister six to seven years ago.

               And her grandparents it’s been more recent in a guardianship case.

                       THE COURT: Okay. The guardianship with her grandparents have

               anything to do with the three minors who are in this court?

                       MS. BELVEL: It does not.

                       THE COURT: Was [respondent] a party to that guardianship petition?

                       MS. BELVEL: No.

                       THE COURT: In reference to your representation of her twin sister, did it

               concern any of the three children in this court?

                       MS. BELVEL: No.

                       THE COURT: And she didn’t enter her appearance in any of those cases,

               correct?

                       MS. BELVEL: No. I have never met [respondent] until this court case.

                       THE COURT: All right. Then I don’t believe that’s a conflict, so we’ll go

               forward.”

¶ 24           At the next hearing, in September 2021, respondent asked to continue the case

because she was hiring new counsel for her criminal case and potentially the juvenile cases.

Again, the parties and the trial court reluctantly agreed to continue the case.

¶ 25           In October 2021, the parties set a date for an adjudicatory hearing. (We note that

respondent did not hire new counsel to represent her in the juvenile cases.)

¶ 26                               C. The Adjudicatory Hearing

¶ 27           In November 2021, the trial court conducted an adjudicatory hearing.




                                                -7-
¶ 28                           1. Respondent’s Motions To Dismiss

¶ 29           Before presenting evidence, respondent moved to dismiss the petitions for failure

to conduct an adjudicatory hearing within the timeframe set forth in section 2-14(c) of the

Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-14(c) (West 2018)), which requires the

hearing to be held within a maximum of 120 days after the service of summons, unless the

parties have waived the timeframe and the court has approved. Respondent argued that the

pandemic constituted good cause for continuing the case but pointed out that the pandemic was

not offered as a reason to continue the case by any party or the court. Respondent also contended

that the record did not demonstrate that all parties agreed to every continuance.

¶ 30           The trial court examined the docket and court file and recounted, in detail, its

recollection of the timeline of events. The court found, “Any delays were by agreement. Most of

the time, the overriding reason for these delays was the pending criminal case.” The court denied

the motion, explaining as follows: “I think there’s good reasons to. There was [sic] consents.

And I did not object. I agreed to it all along. We had COVID; we had mother getting a new

attorney; we had other delays. So that is my ruling.”

¶ 31                                  2. The State’s Evidence

¶ 32           Patrick Perion testified that, for the last 30 years, he had worked as a child

protection specialist for DCFS and he performed an investigation in this case. Perion stated that

on January 14, 2020, he was called to the emergency room to investigate D.L.’s head injury. At

the hospital, at 5 a.m., Perion briefly spoke to respondent as she was leaving (D.L. was being

transferred to an Iowa pediatric hospital), and respondent said (1) she was not going to talk to

Perion and (2) she did not know what happened because she was at work.

¶ 33           Perion learned from the hospital staff and treating physicians that D.L. had been




                                                -8-
admitted around 1 a.m. and a subsequent computed tomography (CT) scan showed massive brain

trauma that required surgery at another hospital. Without objection, the trial court admitted

medical records from the hospital documenting the injuries and noting that there was “a concern

for possible non-accidental trauma.”

¶ 34           At around 8 a.m., Perion, accompanied by police officers, went to respondent’s

address, where she lived with her paramour and three children. Because no one would answer the

door to respondent’s residence, a maintenance person unlocked the door for the group. Perion

testified that, when he entered the house, S.T-C. and M.C. were asleep on the couch and

respondent and Michael C. were asleep in the main bedroom. Respondent had not accompanied

D.L. to the Iowa pediatric hospital.

¶ 35           After consultation with his supervisor, Perion took protective custody of S.T-C.

and M.C. Perion acknowledged that no one had any specific concerns about injury to S.T-C. and

M.C.; instead, they were removed because the severity of the injuries to D.L. suggested an

injurious environment and removal was necessary as a precaution.

¶ 36           Perion testified that he attempted placement with the children’s grandmother, but

she could not take them. The grandmother had already taken respondent’s oldest child, who was

seven years old and had been removed from respondent’s care at age two due to head trauma.

¶ 37           Perion testified that respondent and Michael C. gave multiple explanations for

D.L.’s injuries. In their first statement, given at their home the morning after D.L. was admitted

to the emergency room, respondent and Michael C. said S.T-C. and M.C. had been with their

grandmother and D.L. was with a babysitter. Respondent picked them all up after work around

midnight and brought them home. D.L. began acting strange, and respondent called 911.

¶ 38           Perion testified that later in the day, respondent and Michael C. came to the police




                                               -9-
department and gave a different statement. In their second statement, they explained that all three

children had been at home with Michael C. while respondent was at work. Respondent came

home from work a little after midnight and prepared a bottle for D.L., who was in her car seat on

top of a changing table. Somehow, two-year-old S.T-C. got up on the table, tried to give the

bottle to D.L., and knocked D.L. and the car seat onto the floor.

¶ 39           Perion testified that he stayed in contact with several different groups

investigating the incident and caring for D.L., who remained in the hospital in Iowa for several

weeks. A radiologist examined the CT scan, taken between 4 and 4:30 a.m., and determined that

the “hyperacute” injuries occurred “within just a few hours of imaging.” Perion explained that

the scan showed other injuries to D.L.’s brain, but the treating physicians all opined that the

injuries occurred within several hours of the scan’s being taken.

¶ 40           Perion testified about the medical opinions for the injuries. The pediatric

ophthalmologist had opined, “[T]he amount of damage to both eyes was not consistent with a fall

from a changing table. It would be consistent with a fall from a two-story building.” Another

pediatric specialist told Perion “the injuries were consistent with either a very hard front-to-back

jerking motion or possibly repeated blows to the head on a softer surface like a mattress.”

¶ 41           The State offered, and the trial court admitted without objection, medical records

from the Iowa hospital detailing (1) the injuries, (2) the medical opinions that the injuries

occurred within hours to a day before the imaging, (3) why the medical staff ruled out accidental

and possible medical causes, and (4) the conclusions that physical abuse or other nonaccidental

means most likely caused the injuries.

¶ 42           On cross-examination, Perion testified about the earlier incident of head injuries

to respondent’s child. The injuries occurred five years ago when then child was two years old.




                                               - 10 -
Perion stated (1) respondent’s then boyfriend was criminally charged, (2) respondent was never

charged or convicted of any crime, and (3) DCFS concluded the allegations were unfounded as

to respondent.

¶ 43              Perion testified that respondent’s employer confirmed that she was working the

night of D.L.’s injuries until midnight. Perion further testified that Michael C.’s version of events

was that respondent got home between 12 and 12:30 a.m. and was agitated with him for not

doing the dishes and changing the baby’s diaper. Michael C. went to the bathroom to have a

smoke and cool off when he heard a bang from the bedroom. When he came out, respondent was

holding D.L., who was unresponsive and seemed to be having a seizure. They then called 911.

Perion explained that Michael C. told police about the changing table when he and respondent

were together, but when he was interviewed separately, he then said he was in the bathroom and

did not see D.L. fall.

¶ 44              Perion stated he was not aware of any charges against Michael C. related to this

incident. Perion testified that the police were able to contact the babysitter who respondent and

Michael C. originally reported had been watching the child at the time of the injury, but the

babysitter told the police that she had not seen the child in weeks.

¶ 45              When Perion was asked whether “there [was] ever a clear indication as to the

actual event that caused the injury,” he responded that treating physicians “brought it down to

three possibilities: Either a violent front-to-rear shaking motion, or repeated head hitting on a

softer surface like a bed, or a combination of violent shaking and the head connecting with a

solid surface.”

¶ 46              The State rested, and respondent did not present any evidence.

¶ 47                               3. The Arguments of the Parties




                                                 - 11 -
¶ 48           The State argued that (1) the severity of the injuries, (2) the changing stories that

offered implausible and inadequate explanations for D.L.’s injuries, and (3) the determination

that the injuries happened within a few hours of 4 a.m., established by clear and convincing

evidence that D.L. was physically abused. For those same reasons, the State believed S.T-C. and

M.C. were subject to an injurious environment.

¶ 49           Respondent argued that the evidence suggested Michael C. was the most likely

person to have committed the abuse to D.L. and nothing suggested this was anything other than a

one-off incident. Respondent came home from work and immediately called for help, which

suggested she (1) was not the abuser and (2) was diligent in protecting the health and welfare of

her child. Respondent acknowledged that fault was not important at this stage, but she

emphasized that her situation was not akin to a parent standing idly by and letting abuse occur.

¶ 50           The trial court took the case under advisement so it could review the exhibits and

its notes from the testimony.

¶ 51                                4. The Trial Court’s Ruling

¶ 52           In December of 2021, the trial court issued its oral ruling finding all three minors

neglected as alleged in the petitions. The court began by noting that Perion’s uncontroverted

testimony was that the injuries to D.L. were more likely than not caused by physical abuse. The

court continued, “The medical evidence presented clearly shows the Court that it is more likely

than not that the baby was either violently shaken in a back and forth motion or the victim of the

repeated acts of the baby’s head hitting a softer surface, like a mattress or a bed or a combination

of the two.”

¶ 53           The trial court concluded as follows:

                       “Although the evidence presented does not definitively show exactly how




                                               - 12 -
       the baby was injured, the medical records indicate that the cause was, again, one

       of the three possibilities that I earlier mentioned and that it was perpetrated by a

       person. It was physical abuse. Likewise, the time of injury was not definitively

       given, but the experts indicate that the time that [respondent] and [Michael C.]

       were in the house together is within the realm of when the occurrence could have

       happened.

              In juvenile court, the State need not prove a parent or responsible person

       personally participated in acts of abuse or neglect. But a parent does have an

       affirmative duty to protect a child from harm. In this case, [respondent] indicated

       to the police that she was home when the baby fell off the changing table. The

       stories of the two adults in the home changed from the baby at the babysitter to

       the 2-year-old pushing the baby off the changing table or hearing a loud thump or

       bang and then seeing [respondent] holding the baby.

              Because of the sequence of events with [respondent] not taking personal

       responsibility for the occurrence and giving two different completely divergent

       explanations of the cause of the injury, coupled with the serious injury suffered by

       the baby by the physical abuse and the fact that the older children were present or,

       in the case of [respondent’s] second explanation of the 2-year-old daughter

       causing the injury, I find that there is a factual basis present which supports the

       State’s petition alleging neglect and abuse. I find that there is a preponderance of

       evidence in the record to support the Court’s findings.”

¶ 54                      D. The Dispositional Hearing

¶ 55   In January 2022, the trial court conducted a dispositional hearing at which it




                                       - 13 -
entered a written order finding that it was in the best interest of S.T-C., M.C., D.L., and the

public that the minor children be made wards of the court and adjudicated neglected minors. As

part of its factual basis for finding family reunification unsuccessful, the court wrote, “The court

has made findings that the minor[s’] sibling sustained abusive injuries.” The court further found

respondent unfit for reasons other than financial circumstances alone to care for, protect, train,

educate, supervise, or discipline the minors. The court indicated its finding was “based on the

prior finding.” The court placed guardianship and custody of all three minors with the

guardianship administrator of DCFS.

¶ 56           This appeal followed.

¶ 57                                       II. ANALYSIS

¶ 58           Respondent appeals, arguing the trial court erred by (1) denying her motion to

dismiss the petition for failure to conduct an adjudicatory hearing within 90 days, (2) permitting

Karri Belvel to act as GAL, and (3) adjudicating S.T-C. and M.C. neglected minors. We disagree

and affirm.

¶ 59                               A. Expedited Appeal Deadline

¶ 60           Rule 311(a) provides, “Except for good cause shown, the appellate court shall

issue its decision within 150 days after the filing of the notice of appeal.” Ill. S. Ct. R. 311(a)(5)

(eff. July 1, 2018). Respondent’s notice of appeal was filed in January 2022. In March 2022, this

court dismissed the appeal because respondent failed to file an appellate brief. Later that same

month, this court vacated that dismissal, and respondent subsequently timely filed a brief

requesting oral argument. This court granted that request and conducted oral arguments in June

2022. Given respondent’s (1) missing the initial deadline for an appellate brief and (2) requesting

and being afforded oral argument, we conclude good cause exists for issuing this order after 150




                                                - 14 -
days of the filing of the notice of appeal.

¶ 61                         B. Timeliness of the Adjudicatory Hearing

¶ 62           Respondent first argues that the trial court erred by denying her motion to dismiss

the petition because the adjudicatory hearing did not take place within 90 days as required by

statute. See 705 ILCS 405/2-14(b) (West 2018). Respondent argues that the only exceptions are

for “good cause,” which the statute specifically explains “[n]either stipulation by counsel nor the

convenience of any party constitutes good cause.” Id. § 2-14(c). The State responds that

(1) subsection (d) of the statute contains a catch-all provision that provides for continuances by

agreement of the parties and the court and (2) respondent agreed to all of the continuances in this

case. We agree with the State.

¶ 63           Section 2-14 provides as follows:

               “(b) When a petition is filed alleging that the minor is abused, neglected or

               dependent, an adjudicatory hearing shall be commenced within 90 days of the

               date of service of process upon the minor, parents, any guardian and any legal

               custodian[.] ***

                                                        ***

               (d) The time limits of this Section may be waived only by consent of all parties

               and approval by the court.” Id. §§ 2-14(b), (d).

¶ 64           Here, the trial court expressly considered respondent’s argument and reviewed the

record. Based on that review, and its own recollection, the court found that all of the

continuances were by agreement of the parties and the court or otherwise at the request of

respondent. The record supports the trial court’s findings.

¶ 65           In the background, we earlier set forth the general procedural history of this case




                                               - 15 -
and several specific examples of continuances either (1) at respondent’s request or (2) by

agreement of the parties and the court. We need not reiterate those examples or explore any

others. After examining each of the continuances, we conclude that the trial court did not err

when it denied respondent’s motion to dismiss.

¶ 66            We briefly note that, although the trial court did not violate the letter of the statute

when the parties agreed to continue the case, we are concerned that the spirit of the law was not

followed to the detriment of the minors. The 90-day time limit protects not only parents but also

children. Children need stability and permanency and should not be left in limbo. The trial

court’s concern about respondent’s criminal case is understandable, but that case was not an

impediment to conducting an adjudicatory hearing. See In re D.P., 327 Ill. App. 3d 153, 160-61,

163, 763 N.E.2d 351, 357, 359 (2001) (noting that pending criminal case against father did not

require continuance of adjudicatory hearing where father could assert fifth amendment rights).

¶ 67            We remind trial courts that wardship cases should proceed in a timely manner

consistent with the goals and purposes of the Act. Our conclusion that the trial court here

properly followed the statute should not be construed as an endorsement of the two-year delay in

this case.

¶ 68                                    C. Conflict of Interest

¶ 69            Next, respondent argues that the GAL had a conflict of interest, based on her prior

representation of respondent’s relative, that prevented her from be able to serve as a GAL.

Respondent does not support her argument with any citations to legal authority. Further,

respondent failed to raise this issue in the trial court. For these reasons, she has forfeited the

issue. See Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020); In re T.C., 2021 IL App (2d) 200691, ¶ 15.

¶ 70            Forfeiture aside, the trial court conducted an examination of the GAL at the July




                                                 - 16 -
2021 hearing and concluded no conflict existed. We see no error in the trial court’s conclusion.

¶ 71                                    D. Neglect Findings

¶ 72           Last, respondent argues that the trial court erred by finding S.T-C. and M.C. were

neglected minors based on a theory of anticipatory neglect. Respondent contends that the State

failed to present any evidence that S.T-C. and M.C., who were no longer infants, were at any risk

of injury or neglect. We disagree.

¶ 73                      1. The Applicable Law and Standard of Review

¶ 74           The Juvenile Court Act of 1987 (Act) (705 ILCS 405/1-1 et seq. (West 2018))

provides a systematic framework for determining when a minor can be removed from his or her

parents and made a ward of the State. In re A.P., 2012 IL 113875, ¶ 18, 981 N.E.2d 336. A trial

court must make a finding of abuse, neglect, or dependence regarding a minor before it can

adjudicate the minor a ward of the court. 705 ILCS 405/2-10 (West 2018). If a trial court finds a

minor is neglected, then the court holds a dispositional hearing at which the “court determines

whether it is consistent with the health, safety and best interests of the minor and the public that

the minor be made a ward of the court.” A.P., 2012 IL 113875, ¶ 21.

¶ 75           The Illinois Supreme Court has described an adjudication of neglect based on an

injurious environment as follows:

               “[A] neglected minor includes any minor under 18 years of age whose

               environment is injurious to his or her welfare. [Citation.] Generally, neglect is

               defined as the failure to exercise the care that circumstances justly demand.

               [Citation.] This does not mean, however, that the term neglect is limited to a

               narrow definition. [Citation.] As this court has long held, neglect encompasses

               willful as well as unintentional disregard of duty. It is not a term of fixed and




                                                - 17 -
               measured meaning. It takes its content always from specific circumstances, and its

               meaning varies as the context of surrounding circumstances changes. [Citations.]

               Similarly, the term injurious environment has been recognized by our courts as an

               amorphous concept that cannot be defined with particularity. [Citation.]

               Generally, however, the term injurious environment has been interpreted to

               include the breach of a parent’s duty to ensure a safe and nurturing shelter for his

               or her children. [Citation.]” (Internal quotation marks omitted.) A.P., 2012 IL

               113875, ¶ 22.

¶ 76           “On appeal in a juvenile proceeding, a reviewing court will not reverse a trial

court’s determination of abuse or neglect unless it is against the manifest weight of the

evidence.” In re An. W., 2014 IL App (3d) 130526, ¶ 55, 17 N.E.3d 878. “A finding is against

the manifest weight of the evidence only if it is clearly apparent from the record that the trial

court should have reached the opposite conclusion.” Id. “Under the manifest-weight-of-the-

evidence standard, a reviewing court will not substitute its judgment for that of the trial court

regarding the credibility of witnesses, the weight to be given to the evidence, or the inferences to

be drawn.” (Internal quotation marks omitted.) In re Parentage of W.J.B., 2016 IL App (2d)

140361, ¶ 25, 68 N.E.3d 977.

¶ 77                                        2. This Case

¶ 78           This case is nearly identical to a recent Illinois Supreme Court decision in In re

Z.L., 2021 IL 126931. In Z.L., the supreme court rejected the respondent’s claim that the trial

court erred when it found that Z.L.’s older siblings were neglected based on the abuse to Z.L.

Notably, the supreme court pointed out that (1) the State’s case did not rely exclusively on the

anticipatory neglect doctrine and (2) the trial court’s decision never mentioned the respondent’s




                                                - 18 -
prior instances of neglect. Id. ¶ 87. Instead, the court upheld the neglect finding because (1) “the

trial court repeatedly stated it was not identifying a perpetrator” (id. ¶ 78), (2) “one of the parents

had to have at some point contributed to the injury” (id.), (3) the abuse occurred in the family

home (id.), and (4) the siblings were present and lived in the home at the time of the injury (id.

¶ 75). The court noted that “proof of abuse or neglect of one minor is admissible on the issue of

abuse or neglect of other minors for whom the parents are responsible,” and “[b]ased on the

foregoing, we cannot say the trial court’s findings of neglect with regard to the siblings were

against the manifest weight of the evidence.” Id. ¶ 87.

¶ 79            We acknowledge that each case involving allegations of neglect are sui generis.

Id. ¶ 58. But we can see no meaningful difference between the facts of this case and those

addressed by the supreme court in Z.L. Here, as there, the trial court repeatedly stated that it was

not determining who caused D.L.’s injuries. The court found, based on the medical evidence,

that the injury (1) was most likely not accidental, (2) even if it was accidental, it was still the

result of neglect, and (3) the injury occurred during a time when both respondent and Michael C.

were home with the children. The court explicitly mentioned that the abuse occurred while the

siblings were present and never mentioned respondent’s prior indicated finding of abuse or

neglect.

¶ 80            The trial court also expressed concern based on the conflicting stories respondent

and Michael C. gave to the police, medical staff, and investigators, including alleging that a

babysitter who had not seen the child in weeks was watching D.L. earlier that night. We

conclude that the trial court’s findings, taken together, are not against the manifest weight of the

evidence.

¶ 81                                     III. CONCLUSION




                                                 - 19 -
¶ 82   For the reasons stated, we affirm the trial court’s judgments.

¶ 83   Affirmed.




                                      - 20 -